Case 7:19-cr-00700-VB Document 284 Filed 03/31/21 Page 1of1
Case 7:19-cr-00700-VB Document 283 Filed 03/30/21 Page 1 of1

| JAMES E. NEUMAN, P. C.

: Attorney at Law
100 Lafayette Street — Suite 501
New York, New York 10013

Gaerne 3 | L( TEL 212-966-5612
FAX 646-651-4559
www.jamesneuman.com

     
  
    

BY ECF

Hon. Vincent L. Briccetti
United States District Judge
Southern District of New York
300 Quarropas Street

White Plains, NY 10601

 

Re: United States v Sarah Gillon, 19 Cr.
Your Honor:

As the suggestion of pyschologists who have been counseling my client, Sarah Gillon,
I am writing to request that this Court direct them to create a “treatment summary” and disclose such
report to the parties, the Probation Department, and this Court.

Pursuant to the terms of her release, Ms. Gillon has been attending weekly therapy
sessions with psychologists in the group “‘Psychodiagostic Services,” which was selected or
recommended by the Pre-trial Services Office. Those psychologists recently explained to me that they
have been sending “monthly treatment reports” to pre-trial or the Probation Department throughout
the pendency of this case, but that such reports are not available to counsel and are very concise.
They also inform me, however, that, if this Court so directs, they can prepare a more substantive
“treatment summary,” which would include a much fuller narrative description and account of Ms.
Gillon’s conditions and treatment. Such a report would then be provided to all parties, as well as this
Court and the Probation Department. The psychologists note that such a procedure has been used
in other cases in this district.

Accardingly, Lask that-this Court-emdorse tis tetter and direct the psychologists at
sychodiagnostic Services to prepare and provide a “treatment summary” pertaining to Sarah GilTon.

—

 

 

 

 

Respectfully submitted,

/s/
James E. Neuman
